DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims


Claims 2-20 are presented for examination. Applicant replied to a non-final Office action on 05/04/2021 filing terminal disclaimer (TD). In light of Applicant’s TD, Examiner withdraws the previous double patenting rejection. Examiner has, however, established new § 101 rejection for claims 2-20 in the instant Office action. 

Examiner’s Remarks


The instant application is a CON of 16/129,325 (US Patent No. 10,621,667). The instant claims 2-20 are substantially the same as the claims of parent application 16/129,325 except that the parent’s claims are directed to a method, and the instant claims are directed to a computer readable medium. The claims are novel under § 102 and non-obvious under § 103 based on the same reasoning as with the parent.    

Claim Rejections - 35 USC § 101




35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.






Claims 2-20 are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. 

Claims 2-20 refer to the use of a signal which is non-statutory matter. Examiner is not able to locate any description regarding a computer readable medium in the Applicant’s specification. Thus, the broadest reasonable interpretation of computer readable medium in light of the specification includes a signal. Signals are not included in the four statutory categories: process, machine, manufacture, or composition of matter. See, e.g., In re Nuitjen, 84 U.S.P.Q.2d 1495 (Fed. Cir. 2007)(“A transitory, propagating signal like Nuitjen’s is not a ‘process, machine, manufacture, or composition of matter.’ Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.”). Therefore, these claims are non-statutory. 

To overcome this rejection, Applicant may insert the word “non-transitory” into the preamble before word “computer” in the independent claim 2, and similarly with the dependent claims 3-20.

Conclusion








The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kemp, II (7,424,450 B2) discloses: “The spread data feed is preferably displayed in a spread window as bid and ask quantities associated with an axis or scale of prices. The user can enter orders in the spread window and the legs will be automatically worked to achieve, or attempt to achieve, the spread.”









Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/VIRPI H KANERVO/Primary Examiner, Art Unit 3619